ORDER

PER CURIAM:
AND NOW, this 18th day of August, 2000, William G. Dade having had his license to practice law in the Common*657wealth of Virginia revoked by Order of the Virginia State Bar Disciplinary Board entered on November 29, 1999; the said William G. Dade having been directed on June 26, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that William G. Dade is disbarred- from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.